Fourth Court of Appeals
                                    San Antonio, Texas
                                         January 21, 2022

                                       No. 04-22-00004-CV

                         RATTLESNAKE RIDGE VENTURES, LLC,
                                     Appellant

                                                 v.

            Alicia ORTIZ, Individually and as Next Friend of M.D.M. and A.D.M.,
                                         Appellee

                   From the 229th Judicial District Court, Starr County, Texas
                                  Trial Court No. DC-21-372
                          Honorable Baldemar Garza, Judge Presiding


                                          ORDER

    Appellant's motion for extension of time to file its brief is granted. We order appellant's brief
due February 7, 2022.




                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of January, 2022.



                                                      ___________________________________
                                                      MICHAEL A. CRUZ, Clerk of Court